Exhibit 10.2

 

Execution Version

 

AMENDMENT No. 4, dated as of August 18, 2017 (this “Amendment”), to the Credit
Agreement dated as of April 6, 2012, among THE CONTAINER STORE, INC., a Texas
corporation (the “Borrower”), the Guarantors party thereto, the several banks
and other financial institutions or entities from time to time parties to the
Credit Agreement (the “Lenders”), JPMORGAN CHASE BANK, N.A., as Administrative
Agent (the “Administrative Agent”) and Collateral Agent, and the other parties
thereto (as amended, restated, modified and supplemented from time to time, the
“Credit Agreement”); capitalized terms used and not otherwise defined herein
shall have the meanings assigned to such terms in the Credit Agreement, as
amended hereby.

 

WHEREAS, the Borrower desires to amend the Credit Agreement to, among other
things, extend the Initial Maturity Date, on the terms set forth herein; and

 

WHEREAS, Section 11.01 of the Credit Agreement provides that the relevant Loan
Parties and the Lenders may amend the Credit Agreement and the other Loan
Documents for certain purposes;

 

NOW, THEREFORE, in consideration of the premises contained herein and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto, intending to be legally bound hereby, agree as
follows:

 

Section 1.                                           Amendments.  The Credit
Agreement is, effective as of the Amendment No. 4 Effective Date (as defined
below), hereby amended as follows:

 

(a)                                 Additional Definitions.  Section 1.01 of the
Credit Agreement is hereby amended to add thereto in alphabetical order the
following definitions which shall read in full as follows:

 

“Amendment No. 4” means Amendment No. 4 to this Agreement, dated as of
August 18, 2017, by and among the Borrower, the Guarantors, the Administrative
Agent, the Collateral Agent and the Lenders party thereto.

 

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

 

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

 

“EEA Financial Institution” means (a) any institution established in any EEA
Member Country which is subject to the supervision of an EEA Resolution
Authority, (b) any entity established in an EEA Member Country which is a parent
of an institution described in clause (a) of this

 

--------------------------------------------------------------------------------


 

definition, or (c) any institution established in an EEA Member Country which is
a subsidiary of an institution described in clauses (a) or (b) of this
definition and is subject to consolidated supervision with its parent.

 

“EEA Member Country” means any of the member states of the European
Union, Iceland, Liechtenstein, and Norway.

 

“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.

 

“Federal Funds Effective Rate” means, for any day, the rate calculated by the
NYFRB based on such day’s federal funds transactions by depositary institutions
(as determined in such manner as the NYFRB shall set forth on its public website
from time to time) and published on the next succeeding Business Day by the
NYFRB as the federal funds effective rate, provided that, if the Federal Funds
Effective Rate shall be less than zero, such rate shall be deemed to be zero for
the purposes of this Agreement.

 

“NYFRB” means the Federal Reserve Bank of New York.

 

“NYFRB Rate” means, for any day, the greater of (a) the Federal Funds Effective
Rate in effect on such day and (b) the Overnight Bank Funding Rate in effect on
such day(or for any day that is not a Business Day, for the immediately
preceding Business Day); provided that if none of such rates are published for
any day that is a Business Day, the term “NYFRB Rate” means the rate for a
federal funds transaction quoted at 11:00 a.m. on such day to the Administrative
Agent from a Federal funds broker of recognized standing selected by it;
provided, further, that if any of the aforesaid rates shall be less than zero,
such rate shall be deemed to be zero for purposes of this Agreement.

 

“Overnight Bank Funding Rate” means, for any day, the rate comprised of both
overnight federal funds and overnight Eurodollar borrowings by U.S.-managed
banking offices of depository institutions, as such composite rate shall be
determined by the NYFRB as set forth on its public website from time to time,
and published on the next succeeding Business Day by the NYFRB as an overnight
bank funding rate (from and

 

2

--------------------------------------------------------------------------------


 

after such date as the NYFRB shall commence to publish such composite rate).

 

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

 

(b)                                 Amended Definitions.  The following
definitions contained in Section 1.01 of the Credit Agreement are hereby amended
and restated in their entirety to read in full as follows:

 

“Base Rate” means, for any day, a rate per annum equal to the greatest of
(a) the Prime Rate in effect on such day, (b) the NYFRB Rate in effect on such
day plus ½ of 1% and (c) the LIBO Rate for a one month Interest Period on such
day (or if such day is not a Business Day, the immediately preceding Business
Day) plus 1%, provided that, for the avoidance of doubt, the LIBO Rate for any
day shall be based on the Reuters Screen LIBOR01 Page (or on any successor or
substitute page) at approximately 11:00 a.m. London time on such day (without
any rounding).  Any change in the Base Rate due to a change in the Prime Rate,
the NYFRB Rate or the LIBO Rate shall be effective from and including the
effective date of such change in the Prime Rate, the NYFRB Rate or the LIBO
Rate, respectively.

 

“Defaulting Lender” means any Lender that (a) has failed, within one
(1) Business Day of the date required to be funded or paid, to (i) fund any
portion of its Loans, (ii) fund any portion of its participations in Letters of
Credit or (iii) pay over to any Loan Party any other amount required to be paid
by it hereunder; (b) has notified the Borrower or any Loan Party in writing, or
has made a public statement, to the effect that it does not intend or expect to
comply with any of its funding obligations under this Agreement or generally
under other agreements in which it commits to extend credit; (c) has failed,
within one (1) Business Day after request by the Administrative Agent or a Loan
Party, acting in good faith, to provide a certification in writing from an
authorized officer of such Lender that it will comply with its obligations to
fund prospective Loans and participations in then outstanding Letters of Credit
under this Agreement; provided that such Lender shall cease to be a Defaulting
Lender pursuant to this clause (c) upon such Loan Party’s receipt of such
certification in form and substance satisfactory to it and the Administrative
Agent; or (d) has (or whose bank holding company has) (i) been placed into
receivership, conservatorship or bankruptcy or (ii) become the subject

 

3

--------------------------------------------------------------------------------


 

of a Bail-In Action; provided that a Lender shall not become a Defaulting Lender
solely as a result of the acquisition or maintenance of an ownership interest in
such Lender or Person controlling such Lender or the exercise of control over a
Lender or Person controlling such Lender by a Governmental Authority or an
instrumentality thereof so long as such ownership interest does not result in or
provide such Lender with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender.  Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under any one or more of clauses (a) through (d) above shall
be conclusive and binding absent manifest error, and such Lender shall be deemed
to be a Defaulting Lender upon delivery of written notice of such determination
to the Borrower, each L/C Issuer, the Swing Line Lender and each Lender.

 

“Initial Maturity Date” means the earlier of (a) August 18, 2022 and (b) May 20,
2021 if any portion of the Term Obligations remains outstanding on such date
which has not been refinanced with (i) Permitted Refinancing Indebtedness with a
final maturity date that is no earlier than ninety (90) days after the date in
clause (a) of this definition of “Initial Maturity Date” or (ii) Subordinated
Indebtedness.

 

(c)                                  Deleted Definitions.  The definition of
“Federal Funds Rate”  and “Public Market” contained in Section 1.01 of the
Credit Agreement are hereby deleted from the Credit Agreement in their entirety.

 

(d)                                 Replacement of Defined Term.  Each reference
to the term “Federal Funds Rate” appearing in Sections 2.03(c)(vi), 2.03(d)(ii),
2.04(c)(iii), 2.04(d)(ii), 2.12(b)(i), 2.12(b)(ii), 2.14(b) and 11.05 of the
Credit Agreement is hereby replaced with the term “Federal Funds Effective
Rate”.

 

(e)                                  Amendment to Section 2.03.
Section 2.03(a) of the Credit Agreement is hereby amended and restated in its
entirety to read in full as follows:

 

(a)                                 The Letter of Credit Commitment.

 

(i)                                     Subject to the terms and conditions set
forth herein, (A) in reliance upon the agreements of the Lenders set forth in
this Section 2.03, (1) each L/C Issuer (I) to the extent the Outstanding Amount
of the L/C Obligations shall not exceed $20,000,000, agrees to and (II) to the
extent the Outstanding Amount of the L/C Obligations shall exceed $20,000,000,
may, but shall have no obligation to, from time

 

4

--------------------------------------------------------------------------------


 

to time on any Business Day during the period from the Closing Date until the
Letter of Credit Expiration Date, issue Letters of Credit for the account of the
Borrower and the Subsidiary Guarantors, and to amend or extend Letters of Credit
previously issued by it, in accordance with Section 2.03(b) below, and (2) each
L/C Issuer agrees to honor drawings under such Letters of Credit; and (B) the
Lenders severally agree to participate in Letters of Credit issued for the
account of such Loan Parties and any drawings thereunder; provided, that, after
giving effect to any L/C Credit Extension with respect to any Letter of Credit,
(x) the Total Outstandings shall not exceed the lesser of the Aggregate
Commitments or the Borrowing Base, (y) the aggregate Outstanding Amount of the
Committed Loans of any Lender, plus such Lender’s Applicable Percentage of the
Outstanding Amount of all L/C Obligations, plus such Lender’s Applicable
Percentage of the Outstanding Amount of all Swing Line Loans shall not exceed
such Lender’s Commitment, and (z) the Outstanding Amount of the L/C Obligations
shall not exceed the Letter of Credit Sublimit.  Each request by the Borrower
for the issuance or amendment of a Letter of Credit shall be deemed to be a
representation by the Borrower that the L/C Credit Extension so requested
complies with the conditions set forth in the proviso to the preceding
sentence.  Within the foregoing limits, and subject to the terms and conditions
hereof, the Borrower’s ability to obtain Letters of Credit shall be fully
revolving, and accordingly the Borrower may, during the foregoing period, obtain
Letters of Credit to replace Letters of Credit that have expired or that have
been drawn upon and reimbursed.

 

(f)                                   Amendment to Section 2.04.
Section 2.04(a) of the Credit Agreement is hereby amended and restated in its
entirety to read in full as follows:

 

(a)                                 The Swing Line.  Subject to the terms and
conditions set forth herein, in reliance upon the agreements of the other
Lenders set forth in this Section 2.04, the Swing Line Lender (I) to the extent
the Outstanding Amount of the Swing Line Loans shall not exceed $10,000,000,
agrees to and (II) to the extent the Outstanding Amount of the Swing Line Loans
shall exceed $10,000,000, may elect, but shall have no obligation, to make loans
(each such loan, a “Swing Line Loan”) to the Borrower from time to time on any
Business Day during the Availability Period in an aggregate amount not to exceed
at any time outstanding the amount of the Swing Line Sublimit, notwithstanding
the fact that such Swing Line Loans, when aggregated with the Applicable
Percentage of the Outstanding Amount of Committed Loans and L/C Obligations of
the Lender acting as Swing Line Lender, may exceed the amount of such Lender’s
Commitment; provided, however, that after

 

5

--------------------------------------------------------------------------------


 

giving effect to any Swing Line Loan, (i) the Total Outstandings shall not
exceed the lesser of (A) the Aggregate Commitments, or (B) the Borrowing Base,
and (ii) the aggregate Outstanding Amount of the Committed Loans of any Lender
at such time, plus such Lender’s Applicable Percentage of the Outstanding Amount
of all L/C Obligations at such time, plus such Lender’s Applicable Percentage of
the Outstanding Amount of all Swing Line Loans at such time shall not exceed
such Lender’s Commitment, and provided, further, that the Borrower shall not use
the proceeds of any Swing Line Loan to refinance any outstanding Swing Line
Loan.  Within the foregoing limits, and subject to the other terms and
conditions hereof, the Borrower may borrow under this Section 2.04, prepay under
Section 2.05, and reborrow under this Section 2.04.  Each Swing Line Loan shall
bear interest only at a rate based on the Base Rate.  Immediately upon the
making of a Swing Line Loan, each Lender shall be deemed to, and hereby
irrevocably and unconditionally agrees to, purchase from the Swing Line Lender a
risk participation in such Swing Line Loan in an amount equal to the product of
such Lender’s Applicable Percentage times the amount of such Swing Line Loan.

 

(g)                                  Amendment to Article XI. Article XI of the
Credit Agreement is hereby amended by adding a new Section 11.21 immediately
after Section 11.20 thereto, which such section shall read in its entirety as
follows:

 

Section 11.21 Acknowledgement and Consent to Bail-In of EEA Financial
Institutions.   Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document may be subject to the write-down and
conversion powers of an EEA Resolution Authority and agrees and consents to, and
acknowledges and agrees to be bound by:

 

(a)                                 the application of any Write-Down and
Conversion Powers by an EEA Resolution Authority to any such liabilities arising
hereunder which may be payable to it by any party hereto that is an EEA
Financial Institution; and

 

(b)                                 the effects of any Bail-In Action on any
such liability, including, if applicable:

 

(i)                                     a reduction in full or in part or
cancellation of any such liability;

 

6

--------------------------------------------------------------------------------


 

(ii)                                  a conversion of all, or a portion of, such
liability into shares or other instruments of ownership in such EEA Financial
Institution, its parent entity, or a bridge institution that may be issued to it
or otherwise conferred on it, and that such shares or other instruments of
ownership will be accepted by it in lieu of any rights with respect to any such
liability under this Agreement or any other Loan Document; or

 

(iii)                               the variation of the terms of such liability
in connection with the exercise of the write-down and conversion powers of any
EEA Resolution Authority.

 

Section 2.                                           Representations and
Warranties, No Default.  In order to induce each Lender to enter into this
Amendment and to amend the Credit Agreement in the manner provided herein, each
of the Loan Parties represents and warrants to each Lender that:

 

(a)                                 After giving effect to this Amendment, each
of the representations and warranties in the Credit Agreement and in the other
Loan Documents are true and correct in all material respects on and as of the
date hereof as though made on and as of the date hereof, except to the extent
that any such representation or warranty expressly relates to an earlier date,
in which case such representation or warranty shall be true and correct in all
material respects as of such earlier date; and

 

(b)                                 At the time of and immediately after giving
effect to this Amendment, no Default or Event of Default has occurred and is
continuing.

 

Section 3.                                           Effectiveness.  Section 1
of this Amendment shall become effective on the date (such date, if any, the
“Amendment No. 4 Effective Date”) that the following conditions have been
satisfied:

 

(a)                                 Counterparts.  The Administrative Agent
shall have received executed signature pages hereto from the Borrower, the
Guarantors and each Lender;

 

(b)                                 Lender Fees.  The Borrower shall pay to the
Administrative Agent, for the account of each Lender in accordance with each
Lender’s Applicable Percentage, a non-refundable upfront fee as separately
agreed upon in a fee letter between the Borrower and the Administrative Agent;

 

(c)                                  Other Fees and Expenses.  The Borrower
shall have paid, to the extent invoiced prior to the Amendment No. 4 Effective
Date, all reasonable out-of-pocket expenses of the Administrative Agent in
connection with this Amendment and the transaction contemplated hereby
(including the reasonable fees and expenses of Vinson & Elkins L.L.P., counsel
to the Administrative Agent);

 

7

--------------------------------------------------------------------------------


 

(d)                                 Officer’s Certificate. The Administrative
Agent shall have received a certificate of a Responsible Officer of each Loan
Party dated the Amendment No. 4 Effective Date (a) either (i) attaching
Organization Documents for such Loan Party or (ii) certifying that the
Organization Documents previously delivered to the Administrative Agent by such
Loan Party have not been amended and are in full force and effect, (b) attaching
the resolutions of such Loan Party’s board of managers, members or equivalent
governing body, authorizing the execution, delivery and performance of this
Amendment, and certifying that such resolutions are in full force and effect,
(c) attaching an incumbency certificate evidencing the identity, authority and
capacity of each Responsible Officer thereof authorized to act as a Responsible
Officer in connection with this Amendment, (d) certifying that after giving
effect to this Amendment, each of the representations and warranties in the
Credit Agreement and in the other Loan Documents are true and correct in all
material respects on and as of the date hereof as though made on and as of the
date hereof, except to the extent that any such representation or warranty
expressly relates to an earlier date, in which case such representation or
warranty shall be true and correct in all material respects as of such earlier
date, (e) certifying that at the time of and immediately after giving effect to
this Amendment, no Default or Event of Default has occurred and is continuing
and (d)(i) certifying that the Borrower is concurrently consummating that
certain Amendment No. 4 to the Term Loan Credit Agreement (the “Term Loan
Amendment”) and (ii) attaching a fully-executed copy of the Term Loan Amendment;

 

(e)                                  Good Standing Certificates. The
Administrative Agent has received a good standing or active status certificate
of each Loan Party in its jurisdiction of incorporation or organization; and

 

(f)                                   Opinion of Counsel.  The Administrative
Agent shall have received an executed legal opinion from Latham & Watkins LLP
with respect to this Amendment, such legal opinion to be in form and substance
reasonably satisfactory to the Administrative Agent.

 

Section 4.                                           Counterparts.  This
Amendment may be executed in counterparts (and by different parties hereto in
different counterparts), each of which shall constitute an original, but all of
which when taken together shall constitute a single contract.  Delivery of an
executed counterpart of a signature page to this Amendment by fax or other
electronic transmission (e.g., “.pdf”) shall be effective as delivery of a
manually executed counterpart of this Amendment.

 

Section 5.                                           Applicable Law.  THIS
AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES UNDER THIS AMENDMENT
SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW
OF THE STATE OF NEW YORK WITHOUT REGARD TO CONFLICT OF LAW PRINCIPLES THAT WOULD
RESULT IN THE APPLICATION OF ANY LAW OTHER THAN THE LAW OF THE STATE OF NEW
YORK.

 

8

--------------------------------------------------------------------------------


 

Section 6.                                           Headings.  Section and
Subsection headings in this Amendment are included herein for convenience of
reference only and shall not constitute a part of this Amendment for any other
purpose or be given any substantive effect.

 

Section 7.                                           Effect of Amendment. 
Except as expressly set forth herein, (i) this Amendment shall not by
implication or otherwise limit, impair, constitute a waiver of or otherwise
affect the rights and remedies of the Lenders, the Administrative Agent or any
other Agent, in each case under the Credit Agreement or any other Loan Document,
and (ii) shall not alter, modify, amend or in any way affect any of the terms,
conditions, obligations, covenants or agreements contained in the Credit
Agreement or any other provision of either such agreement or any other Loan
Document.  Each and every term, condition, obligation, covenant and agreement
contained in the Credit Agreement or any other Loan Document is hereby ratified
and re-affirmed in all respects and shall continue in full force and effect. 
Each Loan Party reaffirms its obligations under the Loan Documents to which it
is party and the validity of the Liens granted by it pursuant to the Collateral
Documents.  This Amendment shall constitute a Loan Document for purposes of the
Credit Agreement and from and after the Amendment No. 4 Effective Date, all
references to the Credit Agreement in any Loan Document and all references in
the Credit Agreement to “this Agreement”, “hereunder”, “hereof” or words of like
import referring to the Credit Agreement, shall, unless expressly provided
otherwise, refer to the Credit Agreement as amended by this Amendment.  Each of
the Loan Parties hereby (i) consents to this Amendment, (ii) confirms that all
obligations of such Loan Party under the Loan Documents to which such Loan Party
is a party shall continue to apply to the Credit Agreement as amended hereby and
(iii) agrees that all security interests granted by it pursuant to any Loan
Document shall secure the Credit Agreement as amended by this Amendment.

 

Section 8.                                           Submission To Jurisdiction;
Waivers. Each of the parties hereto hereby irrevocably and unconditionally
agrees that Section 11.14 of the Credit Agreement is incorporated herein mutatis
mutandis.

 

[The remainder of this page is intentionally left blank]

 

9

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

 

THE CONTAINER STORE, INC., as Borrower

 

 

 

 

 

 

 

By:

/s/ Jodi Taylor

 

 

Jodi Taylor

 

 

Chief Financial Officer and Secretary

 

 

 

 

 

THE CONTAINER STORE GROUP, INC., and

 

TCS GIFT CARD SERVICES, LLC,

 

each as a Guarantor

 

 

 

 

 

 

 

By:

/s/ Jodi Taylor

 

 

Jodi Taylor

 

 

Chief Financial Officer and Secretary

 

[SIGNATURE PAGE TO AMENDMENT NO. 4 - THE CONTAINER STORE, INC.]

 

--------------------------------------------------------------------------------


 

 

JPMORGAN CHASE BANK, N.A.,

 

as Administrative Agent, Collateral Agent and as Lender

 

 

 

 

 

 

 

By:

/s/ Jon Eckhouse

 

 

Jon Eckhouse

 

 

Authorized Officer

 

[SIGNATURE PAGE TO AMENDMENT NO. 4 - THE CONTAINER STORE, INC.]

 

--------------------------------------------------------------------------------


 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,

 

as Lender

 

 

 

 

By:

/s/ Robert C. Chakarian

 

 

Robert C. Chakarian

 

 

Vice President

 

[SIGNATURE PAGE TO AMENDMENT NO. 4 - THE CONTAINER STORE, INC.]

 

--------------------------------------------------------------------------------